The Provincial Court gave judgment on the demurrer for the defendant. The plaintiff appealed to the Court of Appeals, and that Court at July term, 1723, affirmed the judgment.
*40OCTOBER TERM, 1720.
ORDERED, that the copy of Thomas Ropers' certificate for four hundred acres of land, called “ The Diamond surveyed for him the 25th of June, 1703, be recorded in the Land Office of Maryland to avail all persons concerned in the land so far as in law and right it ought ; the record of the same certificate appearing to the Court to be em.. bezzled.
RULED, that upon all ejectments the attornies may have warrants of resurvey according to the old practice on their warrant to the Clerk.